Case 16-66854-jwc      Doc 44     Filed 04/21/21 Entered 04/21/21 14:07:08           Desc Main
                                  Document Page 1 of 2




  IT IS ORDERED as set forth below:



   Date: April 21, 2021
                                                        _________________________________

                                                                  Jeffery W. Cavender
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

       IN RE:                               :      CHAPTER 13
       DONALD LEE DENNIS                    :      CASE NUMBER A16-66854-JWC
             DEBTOR                         :


              CONSENT ORDER ON TRUSTEE’S MOTION TO DISMISS

       On April 6, 2021 at 10:10 a.m., the Trustee’s Motion to Dismiss was scheduled for hearing

before the Court. Based on review of the record, it appears to the Court that the Debtor through

counsel agreed to a payment arrangement on a strict compliance basis. For cause shown, IT IS

HEREBY

       ORDERED that the Debtor shall resume monthly payments to the Chapter 13 Trustee

immediately and shall make all future payments in a timely manner until the Chapter 13 Plan is

completed. Debtor shall strictly comply with the terms of this Order, and IT IS FURTHER
Case 16-66854-jwc        Doc 44     Filed 04/21/21 Entered 04/21/21 14:07:08             Desc Main
                                    Document Page 2 of 2



        ORDERED that should Debtor fail to make any payment due pursuant to the Plan on a

timely basis for twelve (12) months following entry of this order, then the case shall be dismissed

without further notice or hearing upon the receipt of the Chapter 13 Trustee's Supplemental Status

Report requesting an Order of Dismissal.

        The Clerk of the Court is directed to serve this Order on all parties included on the attached

distribution list.

                                      END OF DOCUMENT


 PREPARED BY:                                       CONSENTED BY:

 ____/s/____________________                        ___/s/____________________
 Julie M. Anania,                                   Craig A. Cooper,
 Attorney for Chapter 13 Trustee                    Attorney for the Debtor
 GA Bar No. 477064                                  GA Bar No. 941033
 303 Peachtree Center Ave., NE                      The Semrad Law Firm, LLC
 Suite 120                                          Suite 300
 Atlanta, GA 30303                                  235 Peachtree Street NE
 (678) 992-1201                                     Atlanta, GA 30303
                                                    Signed by Julie M. Anania
                                                    with express permission



                                      DISTRIBUTION LIST

Case Number A16-66854-JWC

Donald Lee Dennis
2423 Martin Luther King Drive
APT 2309
Atlanta, GA 30311

The Semrad Law Firm, LLC
Suite 300
235 Peachtree Street NE
Atlanta, GA 30303

Nancy J. Whaley
303 Peachtree Center Ave., NE, Suite 120
Atlanta, GA 30303
